Citation Nr: 1760287	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to a compensable initial rating prior to June 18, 2015 and in excess of 50 percent thereafter for tension headaches.  

4.  Entitlement to a disability rating in excess of 40 percent for gout.  

5.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease.  

6.  Entitlement to an effective date prior to September 28, 2009 for the award of an increased rating for gout.  




WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1994 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

The Veteran also filed a notice of disagreement regarding the RO's February 2012 denial of service connection for a disability characterized by joint pain in the feet, elbows, hands, and shoulders, and for a gastrointestinal disability.  In a subsequent February 2014 rating decision, the Veteran was awarded service connection for gout, with a noncompensable initial rating assigned effective September 28, 2009.  In a September 2016 rating decision, he was granted service connection for gastroesophageal reflux disease, with a 10 percent initial rating effective July 27, 2015.  Because the appellant was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In October 2015, the Veteran filed a notice of disagreement regarding the effective date assigned his award of service connection for plantar fasciitis.  An earlier effective date of March 27, 2015, the date requested by the Veteran, for service connection for bilateral plantar fasciitis was granted by the RO in an April 2016 rating decision.  Because this award satisfies the Veteran's notice of disagreement, this issue is no longer on appeal before the Board.  Id.  

A June 2015 rating decision granted the Veteran an increased rating, to 50 percent effective June 18, 2015, for his service-connected tension headaches.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

In April 2017, the Veteran testified before a Veterans Law Judge.  A transcript of that hearing has been added to the claims file.  

The issues of increased ratings for gout and gastroesophageal reflux disease, and for an earlier effective date for an increased rating for gout are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of obstructive sleep apnea which had its onset during active military service.  

2.  A current diagnosis of a left knee disability for which service connection has not been awarded is not shown by the competent evidence of record.

3.  Prior to June 18, 2015, the Veteran's tension headaches resulted in characteristic prostrating attacks averaging once in two months over the last several months.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.159, 3.303 (2017).  

2.  The criteria for the award of service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

3.  The criteria for an initial rating of 10 percent and no higher prior to June 18, 2015 for tension headaches have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded VA medical examinations for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Obstructive sleep apnea

The Veteran seeks service connection for obstructive sleep apnea.  He asserts that this disability had its onset in service, and service connection is therefore warranted.  

In support of his claim, the Veteran has submitted statements from his wife and a fellow service member.  These parties wrote that during service, the Veteran exhibited such symptoms as daytime somnolence and loud nighttime snoring.  The Board also notes that the Veteran's wife is a registered nurse, and thus has some competence to render medical opinion evidence.  In a March 2010 written statement and her April 2017 hearing testimony, the Veteran's wife stated that the Veteran displayed loud snoring, interrupted breathing, and other symptoms of obstructive sleep apnea in 2004, while still on active duty.  

In December 2009, the Veteran was treated by a private physician for a sleep disorder.  He reported a history of snoring, and a sleep study was performed.  The final diagnosis was of a mild obstructive sleep apnea.  

In light of the record, which contains a current diagnosis of obstructive sleep apnea, and credible statements from the Veteran's spouse, a registered nurse, and a fellow service member regarding symptomatology displayed by the Veteran while on active duty, the Board finds the evidence in relative equipoise.  Affording the Veteran the benefit of the doubt, service connection for obstructive sleep apnea is warranted, and the claim is granted.  

Left knee

The Veteran seeks service connection for a left knee disability.  He asserts that he initially injured his left knee during service, and has experienced chronic disability since that time; therefore, service connection is warranted.  

As an initial matter, the Veteran has already been granted service connection for gout of the various joints.  As the evaluation of the same disability under various diagnoses, a process known as pyramiding, is prohibited, any impairment resulting from the service-connected gout will not be considered in adjudicating the Veteran's pending appeal of his service connection claim.  See 38 C.F.R. § 4.14.  

A current disability is central to any service connection claim, and in the absence of competent evidence of the claimed disability, service connection for such a disability must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In the present case, the record does not reflect any current disabilities of the left knee, and service connection must thus be denied.  

Upon review of the record, the Veteran was afforded a November 2011 VA examination.  He reported a 12-year history of left knee pain and tenderness.  He denied any hospitalization or surgery of the left knee.  On physical examination, the Veteran's left knee was without deformity, instability, edema, effusion, weakness, or subluxation.  Range of motion was full and within normal limits.  X-rays of the left knee were also within normal limits.  The examiner declined to render a diagnosis, finding no pathology to support a diagnosis.  

Likewise, the remainder of the medical evidence does not reflect a current diagnosis of any disability of the left knee at any time during the pendency of this appeal.  See McClain, 21 Vet. App. at 319.  While the Veteran has reported intermittent pain of the left knee, pain, in and of itself, is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  Moreover, the evidence of record suggests this pain is attributable to his service-connected gout.  A September 2014 VA outpatient clinical notation confirmed that a recent episode of left knee pain was a "gouty attack" of the left knee joint.  He also testified at his April 2017 hearing that VA examiners have told him his left knee pain is due to his gout.  

The Veteran has himself asserted that he has a current diagnosis of a left knee disability.  The Board finds that the Veteran is competent to report such observable symptoms as a joint pain, but is not competent to diagnosis orthopedic diseases or injuries, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The diagnosis of an orthopedic disability is based on medical evaluation and clinical testing by a competent expert, as any such disability is established by objective clinical findings.  

Some medical issues require specialized knowledge and training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Likewise, the Veteran's lay contentions have not later been substantiated by a competent expert.  Finally, the Veteran has not stated he is reporting the diagnoses of a left knee injury as told to him by medical experts.  

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for a left knee disability is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Increased rating - Tension headaches

The Veteran seeks an increased rating for his service-connected tension headaches.  He has been awarded a noncompensable initial rating prior to June 18, 2015, and 50 percent thereafter.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's tension headaches are evaluated under Diagnostic Code (DC) 8100, for migraine headaches.  Under DC 8100, a 10 percent rating is assigned for headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  This represents the maximum schedular rating available under this diagnostic code.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to Webster's New World Dictionary of American English, 3rd Col. Ed. (1986) "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."  

Considering first the period prior to June 18, 2015, a noncompensable initial rating has been assigned for this period.  On VA examination in November 2011, the Veteran reported a history of tension headaches occurring approximately once per month, lasting about four hours.  He stated that with medication, he was able to work during such a headache episode.  In a September 2012 written statement, however, the Veteran reported that he also experienced at least one severe headache episode every two months.  He wrote that during these episodes, he was unable to function and spent the majority of the time in bed.  

Based on the Veteran's competent and credible reporting of his headache disability, the Board concludes a compensable initial rating of 10 percent is warranted for the period prior to June 18, 2015.  He has stated he experiences prostrating attacks approximately once per two months, suggesting a 10 percent rating is warranted.  The Board also finds that a 30 percent rating is not warranted, however, as the Veteran has not reported characteristic prostrating attacks averaging once per month over the last several months, and attacks of that frequency are not otherwise established within the record.  

Effective June 18, 2015, a 50 percent rating has been awarded for the Veteran's tension headaches.  A 50 percent evaluation represents the maximum schedular rating for headaches; thus, entitlement to a higher schedular rating need not be further considered.  Furthermore, neither the Veteran nor his representative has raised any other issues regarding the service-connected tension headaches, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).  As the preponderance of the evidence is against the award of increased ratings in excess of those already awarded by the RO or by the Board herein, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for obstructive sleep apnea is granted.  

Service connection for obstructive sleep apnea is denied.  

An initial rating of 10 percent prior to June 18, 2015, for tension headaches is granted.  



REMAND

All other issues

In an April 2016 rating decision, the Veteran was awarded an increased rating, to 40 percent effective September 28, 2009, for his service-connected gout.  In October 2016, the Veteran filed a notice of disagreement regarding the assigned disability rating and effective date of this award.  

The RO, in a September 2016 rating decision, awarded the Veteran service connection and a 10 percent initial rating effective July 27, 2015, for gastroesophageal reflux disease.  In October 2016, the Veteran filed a notice of disagreement regarding the initial rating assigned the service-connected gastroesophageal reflux disease.  

The RO has yet to issue the Veteran a statement of the case regarding these issues.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case pertaining to the issues of increased ratings for gout and for gastroesophageal reflux disease, and the effective date for the award of an increased rating for gout.  Advise him that he must file a substantive appeal within 60 days for any issues he wishes to perfect for appellate review.  These issues should be returned to the Board only if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


